NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 23 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PAUL VIRIYAPANTHU,                              No.    18-56527

                Plaintiff-Appellant,            D.C. No.
                                                8:17-cv-02266-JVS-JDE
 v.

STATE BAR OF CALIFORNIA; STATE   MEMORANDUM*
OF CALIFORNIA; KENNETH E. BACON;
JOHN NELSON; RICHARD GREEN;
ORANGE COUNTY BAR ASSOCIATION,

                Defendants-Appellees.


PAUL VIRIYAPANTHU,                              No.    19-55482

                Plaintiff-Appellant,            D.C. No.
                                                8:17-cv-02266-JVS-JDE
 v.

STATE BAR OF CALIFORNIA; STATE
OF CALIFORNIA; ORANGE COUNTY
BAR ASSOCIATION; KENNETH E.
BACON; JOHN NELSON; RICHARD
GREEN,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                     James V. Selna, District Judge, Presiding

                             Submitted July 21, 2020**


Before: O’SCANNLAIN, TROTT, and N.R. SMITH, Circuit Judges.

      The Orange County Bar Association ruled against Paul Viriyapanthu in a fee

arbitration, requiring him to pay $4,313.00 to a former client. Viriyapanthu refused

to pay and so the State Bar of California suspended his license. He then initiated

this lawsuit in which he seeks $6,000,000.00 in compensatory damages for

discrimination in violation of the Americans with Disabilities Act and the Fourteenth

Amendment, discrimination in violation of 42 U.S.C. § 1981, and a conspiracy in

violation of the Sherman and Clayton Acts. He appeals from the dismissal of the

entire case. The facts are known to the parties and we do not repeat them here.

                                          I

      The district court properly dismissed Viriyapanthu’s damages claims made

under Title II of the Americans with Disabilities Act, 42 U.S.C. § 12132. The State

of California, State Bar of California, and Kenneth Bacon (in his official capacity)

are each entitled to sovereign immunity. Hirsh v. Justices of Supreme Ct. of State of

Cal., 67 F.3d 708, 715 (9th Cir. 1995). Viriyapanthu’s theory of a Fourteenth




      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                         2
Amendment violation does not justify the abrogation of such immunity. The

conduct allegedly in violation of the Fourteenth Amendment (racial discrimination

and bias) is not made actionable by Title II, which only prohibits discrimination “by

reason of [a] disability.” 42 U.S.C. § 12132; see United States v. Georgia, 546 U.S.

151, 159 (2006) (recognizing Title II’s abrogation of state sovereign immunity when

the same conduct violates both Title II and the Fourteenth Amendment).

      The district court appropriately exercised its discretion in denying

Viriyapanthu’s ex parte application for reconsideration of denial of leave to amend

to state a claim under § 504 of the Rehabilitation Act, 29 U.S.C. § 794. Such an

amendment would be futile because § 504 proscribes discrimination “solely by

reason of [a qualified individual’s] disability” and Viriyapanthu was alleging racial

discrimination and a failure to accommodate his financial position. Id.

                                          II

      The district court correctly dismissed Viriyapanthu’s § 1981 claim against the

Orange County Bar Association. The OCBA is entitled to immunity for decisional

acts taken within its jurisdiction. Sacks v. Dietrich, 663 F.3d 1065, 1069–70 (9th

Cir. 2011). It is therefore immune from liability for its fee award and for its alleged

non-enforcement of its own disclosure rules. Viriyapanthu’s assertion that the

OCBA discriminated against him in judicial nominations was not raised before the

district court and is therefore waived. See Bolker v. Comm’r, 760 F.2d 1039, 1042


                                          3
(9th Cir. 1985).

                                         III

      The district court correctly dismissed Viriyapanthu’s claim that John Nelson

and Richard Green conspired in restraint of trade in violation of the Sherman Act,

15 U.S.C. § 1, and the Clayton Act, 15 U.S.C. § 15. The substance of his claim is

fraudulent conduct. However, Viriyapanthu’s “averments of fraud” failed to meet

Fed. R. Civ. P. 9(b)’s particularity requirement. See Vess v. Ciba-Geigy Corp. USA,

317 F.3d 1097, 1103–06 (9th Cir. 2003). All that remains are conclusory accusations

of conspiracy, which fail to state a claim. Bell Atl. Corp. v. Twombly, 550 U.S. 544,

556–57 (2007).

      The denial of leave to amend was an appropriate exercise of discretion

because it was done at Viriyapanthu’s request. See Rick-Mik Enters., Inc. v. Equilon

Enters. LLC, 532 F.3d 963, 977 (9th Cir. 2008).

                                         IV

      Because we affirm all of the district court’s rulings, Viriyapanthu’s request

for reassignment to a different district judge upon remand is moot.1


      1
       Viriyapanthu’s Amended Motion to Take Judicial Notice, ECF No. 75 (Dkt.
No. 18-56827), ECF No. 34 (Dkt. No. 19-55482), is GRANTED with respect to
documents 2, 5, and 7 and DENIED with respect to documents 1, 3, 4, and 6.
Viriyapanthu’s Supplemental Motion to Take Judicial Notice, ECF No. 120 (Dkt.
No. 18-56827), ECF No. 79 (Dkt. No. 19-55482), is GRANTED with respect to
documents 9 and 12 and DENIED with respect to documents 8, 10, and 11. See Fed.
R. Evid. 201(b), 902(5). Viriyapanthu’s Motion to Take Judicial Notice, ECF No.

                                         4
      AFFIRMED.




57 (Dkt. No. 18-56827), ECF No. 15 (Dkt. No. 19-55482), is DENIED as moot.
Viriyapanthu’s Motion to Take Judicial Notice, ECF No. 62 (Dkt. No. 18-56827),
ECF No. 21 (Dkt. No. 19-55482), is DENIED as moot.
      The State Bar’s Motion to Take Judicial Notice, ECF No. 100 (Dkt. No. 18-
56827), ECF No. 59 (Dkt. No. 19-55482), is GRANTED.

                                      5